   Case 3:19-md-02885-MCR-GRJ Document 1004 Filed 02/21/20 Page 1 of 2




    UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF
               FLORIDA PENSACOLA DIVISION


IN RE: 3M COMBAT ARMS                 ) Case No. 3:19-md-2885-MCR-GRJ
EARPLUG PRODUCTS                      ) Civil Action No.: 3:20-cv-3581-MCR-GRJ
LIABILITY LITIGATION                  )
                                      )
This Document Relates to the          ) Judge M. Casey Rodgers
Master Docket                         ) Magistrate Judge Gary R. Jones

                        NOTICE OF APPEARANCE
    Please take notice that Zeffery A. Mims, Esquire of Zeffery Mims Law,
PLLC hereby enters his appearance in this action.

    Counsel request all further papers and pleadings in the Master Docket of
MDL 3:19-md-2885-MCR-GRJ be served upon him.

Respectfully submitted this 21st day of February 2020.



                                            ZEFFERY MIMS LAW, PLLC

                                            /s/ Zeffery A. Mims, Esquire
                                            Zeffery A. Mims, Esquire
                                            Counsel for Plaintiff
                                            Florida Bar No.: 1002319
                                            10200 Dwell Court #214
                                            Orlando, FL 32832
                                            zefferymims@gmail.com
                                            (954) 495-0465




                                        1
    Case 3:19-md-02885-MCR-GRJ Document 1004 Filed 02/21/20 Page 2 of 2




                          CERTIFICATE OF SERVICE
       In compliance with L.R. 5.1 (f) (1), the undersigned hereby certifies that a
true and correct copy of the foregoing was filed with the Clerk of Court using the
CM/ECF electronic filing system which will provide electronic notice of same to
all counsel of record.

      Dated this 21st day of February 2020.


                                              ZEFFERY MIMS LAW, PLLC

                                              /s/ Zeffery A. Mims, Esquire
                                              Zeffery A. Mims, Esquire
                                              Counsel for Plaintiff
                                              Florida Bar No.: 1002319
                                              10200 Dwell Court #214
                                              Orlando, FL 32832
                                              zefferymims@gmail.com
                                              (954) 495-0465




                                          2
